DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43-45 recite the limitation " wherein the central server is configured …", in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim because there is no prior mention of “central server” in the particular chain of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 16-17, 19-23, 25-26, 28-32, 34-35, 37-41, and 43-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S Patent No. 9396487 by Kerr et al. 
As to Claim 16 Kerr teaches a system comprising: 
one or more processors [Kerr, Col 5, Lines 15-20, Processor]; and 
one or more non-transitory machine-readable storage media [Kerr, Col 5, Lines 15-20, Storage module 112] containing instructions that, when executed on the one or more processors, cause the one or more processors to perform operations including: 
categorizing a beacon according to a physical position within one of a plurality of sections of a venue [Geofences], wherein a beacon has a corresponding unique identifier [Signal identifier] [Kerr, Col 7, Lines 36-56, The location detection module 108 receives a location message including an identifier associated with each beacon, wherein a set of coordinates corresponding to a geofence, hence a section of a venue, is associated with a unique location ID AND Fig. 4 and Col 6, Lines 34-54, Attribute group table maintains association between the ID and the category such as sport in the database, hence beacons located in different geofences being categorized based on their location within the plurality of geofences];
receiving a real-time communication [The wireless handset 102 transmits location messages to location detection module 108, hence receiving communication] sent from one of the sections of the venue [Kerr, Col 7, Lines 36-60, A geofence, hence a section of a venue, within a group of geofences, hence a plurality of sections, has a unique identification associated with it. Geofences corresponding to ski store, restaurant, retailers etc. are shown in Fig. 10], the real-time communication associated with a mobile application and including a unique identifier [Signal identifier] and an information segment [Signal strength] [Kerr, Col 7, Lines 45-56, The 
determining that the real-time communication was sent from an identified section based on the unique identifier [Kerr, Col 10, Lines 12-24, The location detection module receives a location message including an identifier from the wireless device and determines the location of the wireless device based on whether the handset is located within a geofence, hence a section of a venue]; and 
generating a customized message based on the identified section [Kerr, Col 10, Lines 13-24, Content delivery module 110 may send content items associated with geofence 1004 to the wireless device when the wireless device is located within geofence, hence based on the identified section]. 
As to Claim 17 Kerr teaches the system of claim 16, wherein the customized message includes a marketing notification [Kerr, Col 7, Lines 3-13, Content item includes advertising a sale, hence a marketing notification], corresponding to an entrance to the venue based on the identified section being associated with the entrance to the venue [Kerr, Col 4, Line 65 through Col 5, Line 3, Content delivery module 110 transmits content items to wireless device 102 based on wireless device 102 entering a geofence area]. 
As to Claim 19 Kerr teaches the system of claim 16, wherein the operations further include: 

As to Claim 20 Kerr teaches the system of claim 16, wherein the operations further include: 
generating a profile based on proximity to the identified section of the venue wherein the customized message includes an alert based on the profile [Kerr, Fig. 3, User profile AND Col 7, Lines 36-56, Based on the information received in the location message including the signal strength, indicating the proximity to the beacon, the location detection module determines the location of the wireless handset and then the content delivery module 110 transmits content items to wireless device 102].  
As to Claim 21 Kerr teaches the system of claim 16, wherein the operations further include: 
mapping movement of a  device associated with the mobile application throughout one or more of the sections of the venue based on received communications that include unique identifiers of beacons across the venue [Kerr, Col 10, Lines 12-24, As the user moves through the shopping area indicated in premises map 1002, the user's wireless handset 102 periodically sends a location message to location detection module 108 and the location detection module determines the location of the wireless handset based on whether the handset is located within a geofence]. 
As to Claim 22 Kerr teaches the system of claim 16, wherein the beacon of the identified section sends a short-range wireless [Kerr, Col 7, Lines 45-51, Bluetooth, hence short-range 
As to Claim 23 Kerr teaches the system of claim 16, wherein the operations further include:   
determining proximity of a device associated with the mobile application to the beacon of the identified section based on an identifying signal from the beacon [Kerr, Col 7, Lines 36-56, The location of the wireless handset is determined based on signals received from the beacon].  
As to Claim 25 Kerr teaches a method comprising: 
categorizing a beacon according to a physical position within one of a plurality of sections of a venue [Geofences], wherein a beacon has a corresponding unique identifier [Signal identifier] [Kerr, Col 7, Lines 36-56, The location detection module 108 receives a location message including an identifier associated with each beacon, wherein a set of coordinates corresponding to a geofence, hence a section of a venue, is associated with a unique location ID AND Fig. 4 and Col 6, Lines 34-54, Attribute group table maintains association between the ID and the category such as sport in the database, hence beacons located in different geofences being categorized based on their location within the plurality of geofences]; 
receiving a real-time communication [The wireless handset 102 transmits location messages to location detection module 108, hence receiving communication] sent from one of the sections of the venue [Kerr, Col 7, Lines 36-60, A geofence, hence a section of a venue, within a group of geofences, hence a plurality of sections, has a unique identification associated with it. Geofences corresponding to ski store, restaurant, retailers etc. are shown in Fig. 10], the real-
determining that the real-time communication was sent from an identified section based on the unique identifier [Kerr, Col 10, Lines 12-24, The location detection module receives a location message including an identifier from the wireless device and determines the location of the wireless device based on whether the handset is located within a geofence, hence a section of a venue]; and 
generating a customized message based on the identified section [Kerr, Col 10, Lines 13-24, Content delivery module 110 may send content items associated with geofence 1004 to the wireless device when the wireless device is located within geofence, hence based on the identified section]. 
As to Claim 26 Kerr teaches the method of claim 25, wherein the customized message includes a marketing notification [Kerr, Col 7, Lines 3-13, Content item includes advertising a sale, hence a marketing notification], corresponding to an entrance to the venue based on the identified section being associated with the entrance to the venue [Kerr, Col 4, Line 65 through Col 5, Line 3, Content delivery module 110 transmits content items to wireless device 102 based on wireless device 102 entering a geofence area].  
As to Claim 28 Kerr teaches the method of claim 25, further comprising:

As to Claim 29 Kerr teaches the method of claim 25, further comprising:
generating a profile based on proximity to the identified section of the venue, wherein the customized message includes an alert based on the profile [Kerr, Fig. 3, User profile AND Col 7, Lines 36-56, Based on the information received in the location message including the signal strength, indicating the proximity to the beacon, the location detection module determines the location of the wireless handset and then the content delivery module 110 transmits content items to wireless device 102].  
As to Claim 30 Kerr teaches the method of claim 25, further comprising: 
mapping movement of a device associated with the mobile application throughout one or more of the sections of the venue based on received communications that include unique beacon identifiers of beacons across the venue [Kerr, Col 10, Lines 12-24, As the user moves through the shopping area indicated in premises map 1002, the user's wireless handset 102 periodically sends a location message to location detection module 108 and the location detection module determines the location of the wireless handset based on whether the handset is located within a geofence].  
As to Claim 31 Kerr teaches the method of claim 25, wherein the beacon of the identified section sends a short-range wireless [Kerr, Col 7, Lines 45-51, Bluetooth, hence short-range wireless] message that includes the unique beacon identifier to a device associated with the 
As to Claim 32 Kerr teaches the method of claim 25, wherein the operations further include: 
determining proximity of a device associated with the mobile application to the beacon of the identified section based on an identifying signal from the beacon [Kerr, Col 7, Lines 36-56, The location of the wireless handset is determined based on signals received from the beacon].  
As to Claim 34 Kerr teaches a computer-program product tangibly embodied in a non- transitory machine-readable storage medium [Kerr, Col 5, Lines 15-20, Storage module 112], including instructions configured to cause a data processing apparatus [Kerr, Col 5, Lines 15-20, Processor] to perform operations including: 
categorizing a beacon according to a physical position within one of a plurality of sections of a venue [Geofences], wherein a beacon has a corresponding unique identifier [Signal identifier] [Kerr, Col 7, Lines 36-56, The location detection module 108 receives a location message including an identifier associated with each beacon, wherein a set of coordinates corresponding to a geofence, hence a section of a venue, is associated with a unique location ID AND Fig. 4 and Col 6, Lines 34-54, Attribute group table maintains association between the ID and the category such as sport in the database, hence beacons located in different geofences being categorized based on their location within the plurality of geofences]; 
receiving a real-time communication [The wireless handset 102 transmits location messages to location detection module 108, hence receiving communication] sent from one of the sections of the venue [Kerr, Col 7, Lines 36-60, A geofence, hence a section of a venue, within 
determining that the real-time communication was sent from an identified section based on the unique identifier [Kerr, Col 10, Lines 12-24, The location detection module receives a location message including an identifier from the wireless device and determines the location of the wireless device based on whether the handset is located within a geofence, hence a section of a venue]; and 
generating a customized message based on the identified section [Kerr, Col 10, Lines 13-24, Content delivery module 110 may send content items associated with geofence 1004 to the wireless device when the wireless device is located within geofence, hence based on the identified section].  
As to Claim 35 Kerr teaches the computer-program product of claim 34, wherein the customized message includes a marketing notification [Kerr, Col 7, Lines 3-13, Content item includes advertising a sale, hence a marketing notification], corresponding to an entrance to the venue based on the identified section being associated with the entrance to the venue [Kerr, Col 4, Line 65 through Col 5, Line 3, Content delivery module 110 transmits content items to wireless device 102 based on wireless device 102 entering a geofence area].  
Claim 37 Kerr teaches the computer-program product of claim 34, wherein the operations further include:
transmitting the customized to a  device associated with the mobile application [Kerr, Col 4, Line 65 through Col 5, Line 3, Content delivery module 110 transmits content items to wireless device 102 based on wireless device 102 entering a geofence area].  
As to Claim 38 Kerr teaches the computer-program product of claim 34, wherein the operations further include: 
generating a profile based on proximity to the identified section of the venue wherein the customized message includes an alert based on the profile [Kerr, Fig. 3, User profile AND Col 7, Lines 36-56, Based on the information received in the location message including the signal strength, indicating the proximity to the beacon, the location detection module determines the location of the wireless handset and then the content delivery module 110 transmits content items to wireless device 102].  
As to Claim 39 Kerr teaches the computer-program product of claim 34, wherein the operations further include: 
mapping movement of a device associated with the mobile application throughout one or more of the sections of the venue based on received communications that include unique beacon identifiers of beacons across the venue [Kerr, Col 10, Lines 12-24, As the user moves through the shopping area indicated in premises map 1002, the user's wireless handset 102 periodically sends a location message to location detection module 108 and the location detection module determines the location of the wireless handset based on whether the handset is located within a geofence].  
Claim 40 Kerr teaches the computer-program product of claim 34, wherein the beacon of the identified section sends a short-range wireless [Kerr, Col 7, Lines 45-51, Bluetooth, hence short-range wireless] message that includes the unique beacon identifier to a device associated with the mobile application [Kerr, Col 7, Lines 36-56, Signal identifier associated with each beacon is received by the wireless device from the beacon].  
As to Claim 41 Kerr teaches the computer-program product of claim 34, wherein the operations further include: 
determining proximity of a device associated with the mobile application to the beacon of the identified section based on an identifying signal from the beacon [Kerr, Col 7, Lines 36-56, The location of the wireless handset is determined based on signals received from the beacon].  
As to Claim 43 Kerr teaches the system of claim 16, wherein the central server is configured to determine that the device message was sent from an identified section by comparing the unique  identifier to a list of browser identifiers associated with the different beacons in the sections of the venue [Kerr, Col 7, Lines 29-56, Database table associates content items with location identifiers, wherein the table contains the location ID indicating unique identification for a location. Based on the information received in the location message, the location detection module determines the location of the wireless handset]. 
As to Claim 44 Kerr teaches the method of claim 25, wherein the central server is configured to determine that the device message was sent from an identified section by comparing the unique identifier to a list of browser identifiers associated with the different beacons in the sections of the venue [Kerr, Col 7, Lines 29-56, Database table associates content items with location identifiers, wherein the table contains the location ID indicating unique 
As to Claim 45 Kerr teaches the computer-program product of claim 34, wherein the central server is configured to determine that the device message was sent from an identified section by comparing the unique identifier to a list of browser identifiers associated with the different beacons in the sections of the venue [Kerr, Col 7, Lines 29-56, Database table associates content items with location identifiers, wherein the table contains the location ID indicating unique identification for a location. Based on the information received in the location message, the location detection module determines the location of the wireless handset].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 33 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9396487 by Kerr et al.
Kerr teaches the unique identifier [Kerr, Col 7, Lines 36-56, A geofence is associated with a unique location ID] but fails to explicitly recite wherein it is encrypted.
The Examiner takes official notice that encryption was well known and often used for security reasons and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to encrypt the unique ID for added security.
Claims 18, 27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9396487 by Kerr et al. in view of US Patent Pub. 20140235265 A1 by Slupik.
As to claims 18, 27 and 36 Kerr does not teach wherein the operations further include: remotely configuring the beacon at the identified section of the venue, wherein remotely configuring includes removing an association of a beacon with the identified section or assigning the beacon to a new section.
In analogous art, Slupik teaches wherein the operations further include: remotely configuring the beacon at the identified section of the venue, wherein remotely configuring includes removing an association of a beacon with the identified section or assigning the beacon to a new section [Slupik, Para 85, Target device/beacon is added to or dropped from the list, hence removing association of the beacon].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Kerr to include wherein the operations further include: remotely configuring the beacon at the identified section of the venue, wherein remotely configuring includes removing an association of a beacon with the identified section or assigning the beacon to a new section as taught by Slupik in order to improve managing remote beacon-equipped devices [Slupik, Para 5].


Response to Arguments
Applicant’s arguments with respect to claims 16-45 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646